DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (US 2017/0347394 A1, hereinafter “Yasukawa”).
 	Regarding claims 1 and 20, Yasukawa teaches a method for data retransmission (Figs. 16, 18, 19), comprising: sending first data (e.g.,S201 of fig.18), by a second terminal device (e.g.,TxUE of fig.18), to a first terminal device (e.g., RxUE of fig.18), through device to device (D2D) communication (¶ [0014]); obtaining a retransmission resource by the second terminal device (e.g., S204 of fig.18); and retransmitting the first data, by the second terminal device, to the first terminal device on the retransmission resource through D2D communication(e.g., S206 of fig.18), according to feedback e.g., S205 of fig.18, ¶ [0175] and ¶ [0176]).
 	Regarding claim 2, Yasukawa teaches the method of claim 1, wherein obtaining the retransmission resource by the second terminal device comprises: obtaining the retransmission resource by the second terminal device according to indication information sent by a network device (e.g., S204 of fig.18).
 	Regarding claim 3, Yasukawa teaches the method of claim 2, further comprising:
before obtaining the retransmission resource by the second terminal device according to the indication information sent by the network device, sending, by the second terminal device, a resource request message to the network device (e.g., S203 of fig.18).
 	Regarding claim 4, Yasukawa teaches the method of claim 3, wherein sending, by the second terminal device, the resource request message to the network device comprises: sending, by the second terminal device, the resource request message to the network device, according to the feedback information of the first terminal device responsive to the first data (e.g., S203 of fig.18).
 	Regarding claim 5, Yasukawa teaches the method of claim 3, wherein the resource request message comprises feedback information of the first terminal device responsive to the first data (e.g., S203 of fig.18).
 	Regarding claim 7, Yasukawa teaches the method of claim 1, wherein the feedback information comprises at least one of: an acknowledgement (ACK) message, a negative acknowledgment (NACK) message, and discontinuous transmission (DTX) (e.g., S202 of fig.18).
Fig. 18, ¶ [0064], the base station eNB may explicitly allocate, to the UE, a resource (e.g., a time/frequency position) for the receiving UE to transmit a feedback signal by UE dedicated signaling (examples: PDCCH/SCH, RRC signaling, etc.),¶ [0081], configuring UE by signaling from the base station, ¶ [0175]).
 	Regarding claim 9, Yasukawa teaches the method of claim 8, wherein the resource indicated by the network device is indicated by the network device in control information which is indicative of a resource used for sending the first data by the second terminal device (Fig. 17 and 18, ¶ [0064], the base station eNB may explicitly allocate, to the UE, a resource (e.g., a time/frequency position) by UE dedicated signaling (examples: PDCCH/SCH, RRC signaling, etc.)).
Regarding claim 10, Yasukawa teaches the method of claim 3, wherein the resource used for sending the resource request message is one of a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) (¶ [0175], by reporting NACK by L1 (PUCCH), dynamic transmission resource allocation can be implemented).
 	Regarding claim 11, Yasukawa teaches the method of claim 3, wherein the resource request message is carried in one of a scheduling request (SR) message in a PUCCH, an ACK message / NACK message in the PUCCH, a MAC control element, and radio resource control (RRC) signaling (¶ [0175], by reporting NACK by L1 (PUCCH), dynamic transmission resource allocation can be implemented. ¶ [0176]).
TxUE of Fig. 22), comprising: at least one processor; a transceiver; and a memory storing instructions which, when executed by the at least one processor, cause the transceiver to:
send a first message to a first terminal device through device to device (D2D)
communication (figs. 18, 22, ¶ [0014] ), and send first indication information to the first terminal device (S405 of fig. 22, ¶ [0198]), wherein the first indication information is indicative of a feedback resource, and the feedback resource is a resource used for sending, by the first terminal device, to the terminal device feedback information responsive to the first message through D2D communication (Figs. 18, 19, 23. S405 and S410 of Fig. 22, ¶ [0198], and ¶ [0200], feedback resource allocation)
	Regarding claim 13, Yasukawa teaches the terminal device of claim 12, wherein:
the transceiver is further configured to receive second indication information sent by a network device, wherein the second indication information is indicative of the feedback resource; and the at least one processor is configured to generate the first indication information according to the second indication information (S404 and S405 of Fig. 22, ¶ [0198], ¶ [0064] and ¶ [0065]).
Regarding claim 14, Yasukawa teaches the terminal device of claim 12, wherein the first indication information is indicative of at least one of time information and frequency information of the feedback resource (Figs. 6, 7, 22, ¶ [0064] and ¶ [0065], ¶ [0089]-¶ [0092], ¶ [0097], ¶ [0099], and ¶ [0148]).
Regarding claim 15, Yasukawa teaches the terminal device of claim 12, wherein the feedback resource takes at least one of time and frequency of the terminal device ¶ [0065], ¶ [0089]-¶ [0092], ¶ [0097], ¶ [0099] and ¶ [0104]).
Regarding claim 16, Yasukawa teaches the terminal device of claim 12, wherein the feedback resource takes at least one of time and frequency of a network device as a synchronization reference (figs. 18, 19, 22, ¶ [0179]).
 	Regarding claim 18, Yasukawa teaches the terminal device of claim 12, wherein the feedback information comprises at least one of: acknowledgement (ACK) information, negative acknowledgment (NACK) information, channel quality information, power control information, and a multiple antenna scheme (Figs. 18, 22, ¶ [0052], ¶ [0198] and ¶ [0200]).
 	Regarding claim 19, Yasukawa teaches the terminal device of claim 12, wherein the first message comprises one of data information, control information, and a reference signal sent by the terminal device to the first terminal device (Fig 22, ¶ [0198] and ¶ [0200]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Yasukawa.
 	Regarding claim 6, Yasukawa teaches the method of claim 3.
Yasukawa does not explicitly teach wherein the resource request message comprises at least one of time information and frequency information of a retransmission resource requested by the second terminal device.
 	However, Yasukawa teaches the base station may explicitly allocate to the UE a resource (e.g., time/frequency position) to transmit feedback signaling (¶ [0064]). By reporting feedback/NACK by L1 (e.g., PUCCH), dynamic transmission resource allocation can be implemented (fig. 18, ¶ [0175]). Resource pool index that is to be target of the request for allocation may be included in the scheduling request for retransmission (¶ [0172]).

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Serrano et al.  (US 2018/0324718 A1, hereinafter “Serrano”).
	Regarding claim 17, Yasukawa teaches the terminal device of claim 12.
Yasukawa does not explicitly teach wherein the feedback resource takes at least one of time and frequency of a global navigation satellite system (GNSS) as a synchronization reference.
However, it is well known in the art at the UE can select as base station, surrounding UE or GNSS as a synchronization source based on priority/criteria, as evidenced by ¶ [0016] of Serrano.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select GNSS as a synchronization reference in the system of Yasukawa to select a prioritized synchronization reference.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477